AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release | Page | of 3 Pages

 

UNITED STATES DISTRICT COURT
FILE!

 

 

for the | a.
Eastern District of California MAY #1 2019
“CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA, ) EASTERN DISTRICT OF CALFGBNIA
) ey t DEPUTY CLERK f
Vv.
) CaseNo. _1:19-cr-00002-DAD-BAM
JOSE VILLAGRANA, )

 

 

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1)
(2)
(3)

(4)

(5)

The defendant must not violate federal, state, or local law while on release.
The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

|
The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.
|
The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: 2500 Tulare Street, Fresno, CA

 

Place
Courtroom 10 before Magistrate Judge Erica P. Grosjean

 

on May 15, 2019 at 10:00 AM

 

Date and Time

If blank, defendant will be notified of next appearance.

The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED PENDING THE POSTING OF THE BOND

 
ey
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [Z| of [2] Pages

VILLAGRANA, Jose Julian
Doc. No. 1:19-CR-00002-DAD-BAM |
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
. persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of:
Name of person or organization —Hortencia Felix De Villagrana

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
_ appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any conditions of release or disappears.

SIGNED: Vit] Ww LY

CUSTODIAN ” ©
The defendant shall:
(a) report on a regular basis to the following agency:
Pretrial Services and comply with their rules and regulations;
(b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;
(c) cooperate in the collection of a DNA sample;
*  (d)_ reside at a location approved by the PSO, and not move or be absent from this residence for more than 24
, hrs. without prior approval of PSO; travel restricted to Eastern District of California, unless otherwise
approved in advance by PSO;
(e) report any contact with law enforcement to your PSO within 24 hours;
(f) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;
(g) refrain from possessing a firearm/ammunition, destructive device, or other dangerous weapon;
- additionally, you shall provide written proof of divestment of all firearms/ammunition, currently under
your control;

wy (h) submit to drug or alcohol testing as approved by the PSO. You shall' ‘pay all or part of the costs of the
testing services based upon your ability to pay, as determined by the PSO;

4 (i) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you shall notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed or not, may not be uséd;

4 (j) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you shall pay all or part of the costs of the counseling services
based upon your ability to pay, as determined by the PSO;

(k) not apply for or obtain a passport or other traveling documents during the pendency of this case;

(1) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the
conditions of release, the following sum of money or designated property: A full equity property bond to
be secured by Hortencia Felix De Villagrana’s (defendant’s mother) property; and,

4 (m) participate in the Better Choices Court program and comply with all the rules and regulations of the
program. You must remain in the program until released by a PSO. In accordance with this condition, you
must appear before the U.S. Magistrate Judge Erica P. Grosjean, in courtroom 10, on May 15, 2019, at
10:00 a.m., and subsequently thereafter every third Wednesday of each month.

Xl
A & WO

AN

A

 
© %

AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties | Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS: |

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment i is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing. |

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both; |

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant |

I acknowledge that J am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

p-
~, |
J C7 Defendant's Signature
|
an Directions to the United States Marshal
( ) The defendant is ORDERED released after processing.

an 2th

“Judicial Officer's Signature

 

En P. Erosyeon, YS Mngairale Iwohe

Printed name and title ~

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE USS. ATTORNEY ' U.S. MARSHAL

 
